DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
without any gap between the face plates while the first communication card modules are removably inserted into the first modular slots” in claims 1 and 20,
“the first communication card modules comprises different depths” in claim 3 (note claim 1 requires the exterior surface of the first communication card modules to have without any gap between the face plates, and claim 3’s further limitation of “different depths” creates additional issue and complication on how the “without any gap” can be achieved.)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 newly recites “wherein face plates of the first communication card modules define an exterior surface without any gap between the face plates while the first communication card modules are removably inserted into the first modular slots”. This new limitation is not supported in the original specification. The closest relating limitation that examiner found is in [0027], which recites that “the face plate an exterior surface without any gap between the face plates”. Furthermore, the specification does not address the common issue of manufacturing tolerance and error when making the face plates and installing them on a communication card modules, which typically would create a small gap (i.e. paper thin gap or hairline gap) between different face plates to prevent potential interference between adjacent face plates. Also note that even though plurality of 110a and 110b in Fig. 1A appears to show side by side closely adjacent to each other, this does not explicitly teach there is no gap between the face plates of 110a and 110b. Thus, the new limitation is considered as new matter. In order to examine this application, examiner will assume “without any gap” can also include “visually does not appear to have any obvious gap”.
Claims 2-18 depends on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,622,769 in view of DeCesare et al. (US 6,950,311) and Campini et al. (US 2006/0223343). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,622,769 teaches everything except the first and second circuit boards are parallel to the base plate. However, DeCesare et al. teaches a first circuit board (such as 42, Fig. 3) and a second circuit board (such as 54, Fig. 3) are parallel to a base plate (14a, Fig. 3). It would have been obvious to one of ordinary skill . 
U.S. Patent No. 10,622,769 also does not teach face plates of the first communication card modules define an exterior surface without any gap between the face plates while the first communication card modules are removably inserted into the first modular slots. However, Campini et al. teaches face plates (face plates of 100A~ 100D shown in Fig. 1a) of first communication card modules (100A~100D, Fig. 1a) define an exterior surface (exterior surface of Fig. 1a) without any gap between the face plates (Fig. 1a shows 100B~100D does not appear to have any obvious gap) while the first communication card modules are removably inserted into first modular slots (removably inserted into modular slots on 102 as shown in Fig. 1a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have face plates of the first communication card modules define an exterior surface without any gap between the face plates while the first communication card modules are removably inserted into the first modular slots in U.S. Patent No. 10,622,769 in view of DeCesare et al., as taught by Campini et al., in order to help align adjacent first communication card modules and also provide a more appealing exterior aesthetic.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 2007/0124529; hereinafter “Carr”) in view of DeCesare et al. (US 6,950,311; hereinafter “DeCesare”) and Campini et al. (US 2006/0223343; hereinafter “Campini”).
Regarding claim 1 as best understood, Carr teaches a modular infrastructure management device (Fig. 3) comprising: a housing (301, Fig. 3) including, a base plate (bottom plate of 301, Fig. 3; note 301 is a rectangular housing with 6 sides similar to 201 in Fig. 2 of prior art; [0023]: “… Subrack 301 is illustrated in plan view with first AMC module 304 and second AMC module 307 mounted horizontally…”) comprising, first (314) and second edges (312), wherein the first and second edges are parallel, and third and fourth edges (left and right edges of 301 in Fig. 3), wherein the third and fourth edges are parallel and perpendicular to the first and second edges (as shown in Fig. 3); 
Carr does not teach wherein the second circuit board is parallel to the base plate. However, DeCesare teaches a first circuit board (such as 42, Fig. 3) and a second circuit board (such as 54, Fig. 3) are parallel to a base plate (14a, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second circuit board is parallel to the base plate in Carr, as taught by DeCesare, in order to minimize the height of the modular infrastructure management device.
The modified Carr above does not teach face plates of the first communication card modules define an exterior surface without any gap between the face plates while the first communication card modules are removably inserted into the first modular slots. However, Campini et al. teaches face plates (face plates of 100A~ 100D shown in Fig. 1a) of first communication card modules (100A~100D, Fig. 1a) define an exterior surface (exterior surface of Fig. 1a) without any gap between the face plates (Fig. 1a 
Regarding claim 2, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the first modular slots comprise a common width (the four slots for four 307 shown in Fig. 3 shown to have common width).
Regarding claim 4, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches second modular slots (slots between 305 and 312; plurality of 370) disposed along the second edge of the base plate for removably receiving at least one second communication card module (304, Fig. 3).
Regarding claim 5, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 4, and Carr further teaches the at least one second communication card module removably inserted into one of the second modular slots (as shown in Fig. 3).
half of one of the second modular slots. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inserted into half of one of the second modular slots in Carr in view of DeCesare, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, communication card module can come in different types and sizes, and in order to be compatible it would be obvious to allow the communication card module to be able to insert into half of one of the second modular slots.
Regarding claim 6, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the connectors comprise pins ([0025]: “…AMC module 304, 307 printed circuit board (PCB) act as male pins, which mate to female portion in the AMC connector 306 …”) that are assigned same functions when located in same positions (Note it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, the functions of the pins can certainly be assigned the same or different, and this is just an intend use of the pins).
Regarding claim 7, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the central switching devices, processors…”; [0026]: “…VCM 303 comprises these common elements that are shared by all AMC modules 304, 307 and may be on the backplane 305, on one or more AMC modules 304, 307, or a combination thereof…”). 
Regarding claim 8, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the connectors comprise one or more pins (306 inherently has pins) that are physically connected with the at least one of the first communication card modules while the at least one communication card module is removably inserted into at least one of the first modular slots (307 can be removably inserted and physically connected with 306).
Carr does not explicitly teaches the one or more pins are electrically disconnected with the at least one of the communication card modules. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more pins are electrically disconnected with the at least one of the communication card modules in Carr in view of DeCesare, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, have the one or more pins electrically disconnected, either by powering down the modular infrastructure management device or through power control function for the pins ([0030]: “…Management power for all AMC modules 304, 307 may 
	Regarding claim 9, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the first circuit board comprises fifth (such as bottom edge of 307 in Fig. 3), sixth (such as top edge of 307), seventh (such as left edge of 307) and eighth edges (such as right edge of 307), wherein the fifth and sixth edges are parallel to each other, wherein the seventh and eighth edges are parallel to each other and perpendicular to the fifth and sixth edges (as shown in Fig. 3), wherein the at least one of the first communication card modules further includes a face plate (face plate at bottom of 307; can also refer to Fig. 1 at 108 which has I/O ports with face plates) disposed along the fifth edge and perpendicular to the second circuit board (refer to Fig. 1 at 108), wherein an inner surface of the face plate is aligned along the first or second edge of the base plate while the at least one of the first communication card modules is removably inserted into at least one of the first modular slots (307 removable from slots 371, and is aligned with the base plate, Fig. 3), and an edge contact (top portion of 307 electrically connect with 306) disposed along the sixth edge for electrically contacting a corresponding one of the connectors (306) on the second circuit board (305, Fig. 3).
Regarding claim 10, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 9. Carr does not teach wherein the face plate comprises a first width that is a multiple of a second width of one of the first 
Regarding claim 11, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 10, and Campini further teaches the first width comprises two times of the second width (established in above claim 10 by Campini, see Fig. 2 of Campini where 202 is two times width than width of 100A, 100B; [0031]: “…double-width PCB card 204…”).
	Regarding claim 12, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 9, and Carr further teaches wherein the face plate comprises one or more communication interfaces ([0024]: I/O ports).
Regarding claim 13, Carr in view of DeCesare teaches the modular infrastructure management device of claim 12, and Carr further teaches wherein the one or more communication interfaces comprise: one or more null-modem serial ports; one or more Data Communications Equipment (DCE) serial ports; one or more Data Terminal Equipment (DTE) serial ports; one or more Cisco pinout serial ports; one or more Cyclades pinout serial ports; one or more straight-through serial ports; one or 
Regarding claim 14, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 12, and Carr further teaches wherein the second circuit board comprises a carrier input/output (I/O) board (same as 305) with an I/O interface (interface of 305 with 306), wherein the I/O interface is configured to logically map I/O signals received from the one or more communication interfaces when external devices (external links 352, Fig. 3) are coupled thereto ([0031]; also note that this is an intended use of the I/O interface, which can certainly be configured to do the claimed function).
Regarding claim 16, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the at least one of the first communication card modules comprises: a 16-port gigabit Ethernet (GbE) module; an 8-port GbE module; a 16-port serial module; a compute module; an M.2 module; a 16-port Universal Serial Bus (USB) module; a storage module; an 8-port small form factor pluggable (SFP+) module; a 16-port SFP module; an 8-port GbE Power over Ethernet (PoE+) module; an outlet module; a power module; a 32-port serial module; a 48-port serial module; a 32-port network module; a 48-port 
Regarding claim 17, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the second circuit board (305) comprises a central processing unit ([0024]: “…AMC modules 304 and 307.. may include a central switching devices, processors…”; [0026]: “…VCM 303 comprises these common elements that are shared by all AMC modules 304, 307 and may be on the backplane 305, on one or more AMC modules 304, 307, or a combination thereof…”) that provides a control plane that extends over at least some of the first modular slots ([0026-0027]: “…controlling the AMC modules 304, 307…”; note this means there must be a control plane extends over at least some of the first modular slots in order to control 307).
Regarding claim 18, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the second circuit board (305) comprises a network switch ([0024]: “…AMC modules 304 and 307.. may include a central switching devices, processors…”; [0026]: “…VCM 303 comprises these common elements that are shared by all AMC modules 304, 307 and may be on the backplane 305, on one or more AMC modules 304, 307, or a combination thereof…”) that provides a data plane that extends over at least some of the first modular slots ([0027-0028]: “…network…”; [0031]: “… facilitate data to/from computer system 300..”; note this means there must be a data plane extends over at least some of the first modular slots in order to provide data transmission through 307).
Regarding claim 20 as best understood, Carr teaches a modular communication infrastructure management device (Fig. 3) comprising: a housing (301, Fig. 3) comprising, a base plate (bottom plate of 301, Fig. 3; note 301 is a rectangular housing with 6 sides similar to 201 in Fig. 2 of prior art; [0023]: “…Subrack 301 is illustrated in plan view with first AMC module 304 and second AMC module 307 mounted horizontally…”) comprising, first (314) and second edges (312), wherein the first and second edges are parallel, and third and fourth edges (left and right edges of 301 in Fig. 3), wherein the third and fourth edges are parallel and perpendicular to the first and second edges (as shown in Fig. 3), modular slots (slots between 305 and 314; plurality of 371) disposed along at least the first edge of the base plate for removably receiving first communication card modules (plurality of 307, Fig. 3), wherein at least one of the first communication card modules (one of the 307, Fig. 3) comprises a first circuit board (307 comprises a circuit board) that is parallel to the base plate (307 is parallel to bottom plate of 301) while the at least one of the first communication card modules is removably inserted into at least one of the modular slots (as shown in Fig. 3); and a second circuit board (305, Fig. 3) disposed on the base plate, wherein the second circuit board comprises connectors (bottom sets of 306 in Fig. 3) for electrically coupling to the at least one of the first communication card modules, wherein the modular communication infrastructure management device is configured to manage one or more external devices (external links 352, Fig. 3) connected, via one or more communication interfaces (I/O ports 354, Fig. 3), to the modular communication infrastructure management device through the at least one of the communication card modules (one of the 307).

The modified Carr above does not teach face plates of the first communication card modules define an exterior surface without any gap between the face plates while the first communication card modules are removably inserted into the first modular slots. However, Campini et al. teaches face plates (face plates of 100A~ 100D shown in Fig. 1a) of first communication card modules (100A~100D, Fig. 1a) define an exterior surface (exterior surface of Fig. 1a) without any gap between the face plates (Fig. 1a shows 100B~100D does not appear to have any obvious gap) while the first communication card modules are removably inserted into first modular slots (removably inserted into modular slots on 102 as shown in Fig. 1a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have face plates of the first communication card modules define an exterior surface without any gap between the face plates while the first communication card modules are removably inserted into the first modular slots in Carr in view of DeCesare, as taught by Campini, in order to help align adjacent first communication card modules and also provide a more appealing exterior aesthetic.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of DeCesare, Campini, and further in view of Clark et al. (US 2006/0198098; hereinafter “Clark”).
Regarding claim 3 as best understood, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the first modular slots are frameless (Fig. 1 shows four modular slots for four AMC module 104 are frameless).
The modified Carr above does not teach the first communication card modules comprise different depths. However, Clark teaches first communication card modules (18(B), 200, Figs. 1, 20) comprise different depths (18(B) has longer depth than depth of 200 as shown in Figs. 1, 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first communication card modules comprise different depths in Carr in view of DeCesare and Campini, as taught by Clark, in order to utilize a shallower first communication card module as a blank and prevent dust and particulate contamination ([0074]).
Regarding claim 15, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the first communication card modules comprise face plates (not explicitly shown in Fig. 3, but such as front faceplate at 108 in Fig. 1).  
Carr does not explicitly teach the multiple communication card modules with face plates of different thicknesses. However, Clark teaches first communication card modules (18(B), 200, Figs. 1, 20) with face plates of different thickness (as shown in Figs. 1 and 20; see cropped Fig. 20 below).

    PNG
    media_image1.png
    346
    477
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the multiple communication card modules with face plates of different thicknesses in Carr in view of DeCesare and Campini, as taught by Clark, in order to prevent dust and particulate contamination. Furthermore, a change in thickness is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F .2d 459, 105 USPQ 237 (Fed. Cir. 1955). In this case, the faceplates can be made thicker or thinner depending on the type of communication card modules used to insert into the first modular slots, and this yields predictable results as long the thickness does not interfere with inserting the communication card modules into the modular slots. Furthermore, due to manufacturing tolerance, it is also possible for the thickness of the face plates to have slightly different thickness.



Response to Arguments
Applicant's arguments with respect to claims 1-18 and 20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WU/Primary Examiner, Art Unit 2841